Exhibit 10.3

FIRST AMENDMENT TO RIGHTS AGREEMENT

THIS FIRST AMENDMENT TO RIGHTS AGREEMENT (this “Amendment”) is made and entered
into as of May 24, 2018 between MANITEX INTERNATIONAL, INC., a Michigan
corporation (the “Company”), and AMERICAN STOCK TRANSFER & TRUST COMPANY, LLC
(the “Rights Agent”). Except as otherwise provided herein, all capitalized terms
used in this Amendment and not defined herein shall have the meanings ascribed
thereto in the Rights Agreement.

W I T N E S S E T H:

WHEREAS, Company and the Rights Agent have entered into that certain Rights
Agreement, dated as of October 17, 2008 (the “Rights Agreement”);

WHEREAS, the Company proposes to enter into that certain Securities Purchase
Agreement by and between the Company and Tadano Ltd., a Japanese company
(“Tadano”) (as such may be updated, modified, amended, restated, or supplemented
from time to time, the “Purchase Agreement”), pursuant to which the Company
shall issue and sell to Tadano and Tadano shall subscribe for a certain number
of shares of the Company’s common stock, no par value, representing
approximately 14.9% of all outstanding common stock of the Company as of
immediately following the issuance of such shares (the “Investment”);

WHEREAS, pursuant to Section 27 of the Rights Agreement, at any time prior to
any Person becoming an Acquiring Person and subject to the penultimate sentence
of Section 27, the Company may and the Rights Agent shall, if the Company so
directs, supplement or amend any provision of the Rights Agreement without the
approval of any holders of certificates representing Common Shares of the
Company and without the approval of any holder of Rights Certificates, in any
manner which the Company deems necessary or desirable and which shall not
adversely affect the interests of the holders of Rights Certificates;

WHEREAS, the Board of Directors has determined, in connection with its
consideration of the Purchase Agreement and the transactions contemplated
thereby, including the Investment, that it is necessary and desirable and in the
interest of the holders of the Common Shares and the Rights Certificates to
amend the Rights Agreement as set forth herein; and

WHEREAS, Tadano has not yet become an Acquiring Person, and, subject to and in
accordance with the terms of this Amendment, the Company has directed and the
Rights Agent has agreed to amend the Rights Agreement in certain respects, as
more particularly set forth herein.

NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth in the Rights Agreement and this Amendment, the parties hereto agree to
modify the Rights Agreement as set forth below.



--------------------------------------------------------------------------------

Section 1. Amendment to Section 1. Section 1 of the Rights Agreement is hereby
amended to amend and restate the following definitions in the appropriate
alphabetical location:

(a) “Acquiring Person” shall mean any Person (as such term is hereinafter
defined) who or which, together with all Affiliates and Associates (as such
terms are hereinafter defined) of such Person, shall be the Beneficial Owner (as
such term is hereinafter defined) of 15% or more of the Common Shares of the
Company then outstanding, but shall not include the Company, any Subsidiary (as
such term is hereinafter defined) of the Company, any employee benefit plan of
the Company or any Subsidiary of the Company, any entity holding Common Shares
for or pursuant to the terms of any such plan, any trustee, administrator or
fiduciary of such a plan, Tadano (but only, in the case of Tadano, so long as
Tadano Beneficially Owns, in the aggregate, less than 30% of the Common Shares
of the Company then outstanding), or JLF (but only, in the case of JLF, so long
as (1) Feinberg (as such term is hereinafter defined) directly or indirectly
controls (within the meaning of the Exchange Act) each Person that constitutes
JLF and that Beneficially Owns any Common Shares of the Company then outstanding
and (2) the Persons that constitute JLF Beneficially Own, in the aggregate, less
than 30% of the Common Shares of the Company then outstanding). Notwithstanding
the foregoing, no Person shall become an “Acquiring Person” as a result of an
acquisition of Common Shares by the Company which, by reducing the number of
shares outstanding, increases the proportionate number of shares beneficially
owned by such Person to 15% (or, in the case of each of Tadano and JLF, 30%) or
more of the Common Shares of the Company then outstanding; provided, however,
that if a Person would, but for the foregoing, become an Acquiring Person by
reason of share purchases by the Company and shall, after such share purchases
by the Company, become the Beneficial Owner of any additional Common Shares of
the Company, at any time that the Person is or thereby becomes the Beneficial
Owner of 15% (or, in the case of each of Tadano and JLF, 30%) or more of the
Common Shares of the Company then outstanding (other than Common Shares acquired
solely as a result of corporate action of the Company not caused, directly or
indirectly, by such Person), then such Person shall be deemed to be an
“Acquiring Person”. Notwithstanding the foregoing, if the Board of Directors of
the Company determines in good faith that a Person who would otherwise be an
“Acquiring Person”, as defined pursuant to the foregoing provisions of this
paragraph (a), has become such inadvertently, and such Person divests as
promptly as practicable a sufficient number of Common Shares so that such Person
would no longer be an “Acquiring Person,” as defined pursuant to the foregoing
provisions of this paragraph (a), then such Person shall not be deemed to be an
“Acquiring Person” for any purposes of this Agreement.

(b) “Tadano” shall mean all of the following Persons: Tadano Ltd., a Japanese
company, and any Subsidiary or Affiliate of Tadano as of the date of this
Agreement.

Section 2. Amendment to Section 3. Section 3(a) of the Rights Agreement is
hereby amended and restated as follows:

(a) Until the earlier of (i) the tenth day after the Shares Acquisition Date or
(ii) the tenth Business Day (or such later date as may be determined by action
of the Company’s Board of Directors prior to such time as any Person becomes an
Acquiring Person) after the date of the commencement of, or of the first public
announcement of the intention of any Person to commence, a tender or exchange
offer the consummation of which would result in any Person (other than the
Company, any Subsidiary of the Company, any employee benefit plan of the Company
or of any Subsidiary of the Company, any entity holding Common Shares for or
pursuant to the terms of any such plan, or any trustee, administrator, or
fiduciary of such a plan)

 

2



--------------------------------------------------------------------------------

becoming the Beneficial Owner of Common Shares of the Company aggregating 15%
(or, in the case of each of Tadano and JLF, 30%) or more of the then outstanding
Common Shares (including in either case any such date which is after the date of
this Agreement and prior to the Payment Date; the earlier of such dates being
herein referred to as the “Distribution Date”; provided, however, that if the
tenth day or Business Day, as the case may be, after the pertinent date occurs
before the Record Date, “Distribution Date” shall mean the Record Date), (x) the
Rights will be evidenced (subject to the provisions of Section 3(b) hereof) by
the certificates for Common Shares of the Company registered in the names of the
holders thereof (which certificates shall also be deemed to be Right
Certificates) and not by separate Right Certificates, and (y) the right to
receive Right Certificates will be transferable only in connection with the
transfer of Common Shares of the Company. As soon as practicable after the
Distribution Date, the Company will prepare and execute, the Rights Agent will
countersign, and the Company will send or cause to be sent (and the Rights Agent
will, if requested, send) by first-class, insured, postage-prepaid mail, to each
record holder of Common Shares of the Company as of the close of business on the
Distribution Date, at the address of such holder shown on the records of the
Company, a Right Certificate, in substantially the form of Exhibit B hereto (a
“Right Certificate”), evidencing one Right for each Common Share of the Company
so held. As of the Distribution Date, the Rights will be evidenced solely by
such Right Certificates.

Section 3. Termination. If the Purchase Agreement is terminated for any reason
or the Investment shall not have been consummated in accordance with the terms
of the Purchase Agreement for any reason, (i) this Amendment shall immediately
thereupon be of no further force and effect and the amendments contained herein
shall be deemed to have not been made to the Rights Agreement, and (ii) the
Rights Agreement shall remain exactly the same as it existed prior to the
Amendment. If the Purchase Agreement is terminated prior to the consummation of
the investment for any reason or the Investment shall not have been consummated
in accordance with the terms of the Purchase Agreement for any reason, the
Company shall notify the Rights Agent in accordance with Section 26 of the
Rights Agreement.

Section 4. Effective Time of this Amendment. This Amendment shall be deemed
effective as of, and immediately prior to, the execution and delivery of the
Purchase Agreement.

Section 5. Direction to the Rights Agent. Pursuant to Section 27 of the Rights
Agreement, by its execution and delivery hereof, the Company directs the Rights
Agent to execute and deliver this Amendment, and the officer of the Company
executing this Amendment on behalf of the Company, as an appropriate officer of
the Company, certifies on behalf of the Company that this Amendment complies
with the terms of the Rights Agreement. For the avoidance of doubt and
notwithstanding anything to the contrary set forth in this Amendment, this
Amendment does not affect the Rights Agent’s own rights, duties, obligations or
immunities under the Rights Agreement.

Section 6. Confirmation of the Rights Agreement. The term “Agreement” or “Rights
Agreement” as used in the Rights Agreement shall be deemed to refer to the
Rights Agreement as amended by this Amendment. Except as amended or modified
hereby, all terms, covenants and conditions of the Rights Agreement as
heretofore in effect shall remain in full force and effect and are hereby
ratified and confirmed in all respects.

 

3



--------------------------------------------------------------------------------

Section 7. Benefits of this Agreement. Nothing in this Amendment shall be
construed to give to any person or corporation other than the Company, the
Rights Agent and the registered holders of the Right Certificates (and, prior to
the Distribution Date, the Common Shares of the Company) any legal or equitable
right, remedy or claim under this Agreement; but this Agreement shall be for the
sole and exclusive benefit of the Company, the Rights Agent and the registered
holders of the Right Certificates (and, prior to the Distribution Date, the
Common Shares of the Company).

Section 8. Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction or other authority to be
invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated.

Section 9. Governing Law. This Agreement and each Right Certificate issued
hereunder shall be deemed to be a contract made under the laws of the State of
Michigan and for all purposes shall be governed by and construed in accordance
with the laws of such State applicable to contracts to be made and performed
entirely within such State.

Section 10. Counterparts. This Agreement may be executed in any number of
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute but one and
the same instrument.

Section 11. Descriptive Headings. Descriptive headings of the several Sections
of this Agreement are inserted for convenience only and shall not control or
affect the meaning or construction of any of the provisions hereof.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and attested, all as of the day and year first above written.

 

MANITEX INTERNATIONAL, INC.

By:

 

/s/ David J. Langevin

Name: David J. Langevin

Title: Chairman and CEO

AMERICAN STOCK TRANSFER & TRUST COMPANY, LLC

By:

 

/s/ Michael Nespoli

Name: Michael Nespoli

Title: Executive Director Relationship Management

 

5